Citation Nr: 1302112	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-40 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel








INTRODUCTION

The claimant/appellant alleges he had recognized guerrilla service during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefits, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was advised of VA's duties to notify and assist in the development of his claim by letter dated in September 2012.  While this letter was not issued prior to the initial adjudication of this matter, an October 2012 supplemental statement of the case readjudicated the matter after the appellant had opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

To the extent there is any defect in the timing or content of the notice provided, the Board finds that the appellant is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in association with his February 2009 claim, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service on two occasions and advised him of what documents he could submit to assist in the matter.  He has not identified or submitted any further evidence suggesting that another re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Factual Background

The Board notes that it has reviewed all of the evidence of record, to include in the claims file and in "Virtual VA" file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (Virtual VA does not contain any evidence or correspondence pertinent to the matter at hand.) 

In February 2009, the appellant submitted a VA Form 21-4138 to apply for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service as a Guerrilla, and listed his name; his date of birth; and his place of birth.  He also provided the names of his father and mother.  The appellant did not provide a service number, though he stated he served from 1943 to January 1945 with "1st Bn, 72nd F.A."  

In September 2005 (prior to the instant claim), the appellant had submitted a claim seeking VA benefits.  In that VA From 21-526 he reported he entered service in 1942 and served in the "72nd Field Artillery of the 7th Military District."  He listed his birth year in 1915 and provided a full spelling of his middle name.  He also submitted a copy of his Philippine bank passbook; an October 1999 certificate from the Military Service Board, of the Philippine Veterans Affairs Office, that confirmed the appellant had performed "military service" in the "Philippines" during the period from December 1941 to July 1946; a February 2000 letter from the Republic of the Philippines, Department of National Defense, Military Service Board that informed him his application for confirmation of "military veteran status" had been approved; and an August 1990 Application for Old Age Pension (Veteran) addressed to the Philippines Veterans Affairs Office.  The August 1990 Application included a 1916 birth year, a different spelling of the appellant's middle name, and the last unit of assignment of "1st Bn 72nd F.A. Bn 5-2, and indicated he was a World War II guerrilla.  

In December 2005, the RO received a response from the service department indicating that the appellant, with a 1915 birth year, had no recognized service.   

In conjunction with the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, he submitted duplicates of the documents listed above and also the following documents:

* A Confirmation of Military Service Certificate, dated in October 1999, that certifies the appellant rendered "honorable military service during World War II" and was conferred "full military veteran status" by the Military Service Board.  This Certificate was accompanied by a cover letter written largely in Tagalog, though the letter head was in English, indicating the letter was from the Philippines Veterans Affairs Office, the Republic of the Philippines.  There was sufficient English in the body of the letter to make legible that this cover letter was accompanying the Certificate of Military Service, already entirely in English; therefore, the Board found that a translation of the cover letter was not needed (as the meaning is plain and it is not in dispute that the Republic of the Philippines has recognized the appellant as a veteran (of the Republic of the Philippines).  

*A copy of the appellant's identification card, issued by the Philippine Veterans Affairs Office, that identifies the appellant as a World War II Veteran, and lists a 1916 birth year and a different spelling of the middle name.  

In September 2012, the RO submitted to NPRC the appellant's October 1999 Military Service Board certificate that confirmed military service, the August 1990 Application for Old Age Pension for the Philippine Veterans Affairs Office, the Confirmation of Military Service Certificate, and a February 2012 statement by the appellant in which he discussed his claimed service and requested that they "furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to 06-30-46."  This submission to the NPRC listed the appellant's Guerilla unit as "1st Battalion S-2, 72nd FA," as the appellant himself had indicated on the February 2012 statement, and that his birth year could be 1915 or 1916, with the second complete spelling of the middle name and with a separation from active service date of January 1945, as was reported in the appellant's statements.  Later in October 2012, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 
38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  In December 2005 and October 2012, based on the information contained in the appellant's claims forms and in the documents he submitted, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

While there are documents certifying that the claimant is a veteran of World War II, such documents were provided by the Philippine Veterans Affairs Office of the Republic of the Philippines, not by a U.S. service department, and they are therefore inadequate to establish veteran status.  See 38 C.F.R. § 3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.   

The appellant has provided no further evidence (since the October 2012 certification) that would warrant another request for re-certification of his 
service/nonservice by the service department and VA must abide by the service department's certification.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


